July 13, 1904. The opinion of the Court was delivered by
This is an action for damages on account of injuries sustained through the alleged negligence of the defendants. The jury rendered a verdict against the defendants for $12,500.
As some of the questions presented by the exceptions arise under the pleadings, it is deemed advisable to set out certain parts of them.
The first, second and third paragraphs of the complaint contain merely formal allegations, and the fourth paragraph alleges that the defendant, Les Moore, was a conductor in charge of the train of cars at the time hereinafter mentioned.
The other allegations thereof are as follows:
"V. That on the 20th day of March, 1902, plaintiff was, and had been for several years, an engineer in the employment of the defendant, Southern Railway Company, and on the 20th day of March, 1902, was engaged in running an engine on the Columbia and Greenville Railroad, and the conductor in charge of said train was the defendant, Les Moore.
"VI. That the train run by the plaintiff was a freight train, and plaintiff was ordered by the conductor, Les Moore, to put some cars of coal on the coal chute tracks, so that they could be unloaded into the coal bins, which coal chute was situated at Hodges, a station in Greenwood County, between Columbia and Greenville, on the Columbia and Greenville Railroad.
"VII. That in order to get to the point where the said cars were to be placed, plaintiff had to run his engine and the car of coal he was ordered to place out on a side track or spur track leading up to said coal chute, and said side track *Page 390 
or spur track was up a steep grade, and was known to the defendants to be dangerous to go up and down.
"VIII. That on said 20th day of March, 1902, at about half-past 8 o'clock p. m., the said defendant, Southern Railway Company, and its conductor, Les Moore, carelessly and negligently, wrongfully and unlawfully caused the `monkey switch' to be unsecurely and improperly fastened, and left open and uncared for, in consequence of which said engine and tender coming down said side track or spur track from said coal chute, or bins, by the negligence and carelessness of the defendants as above stated, was derailed and turned over, and this plaintiff was permanently and seriously injured in his spine, and has been incapable of doing any work since, has suffered excruciating pains, and has had to spend a large amount for drugs and medical attention, all to his damage in the sum of $25,000.
"IX. That it was the special duty of the defendant, Les Moore, who was conductor on said train, to have been with said train and looked after said track, and seen that it was in proper condition, but said conductor, in violation of his duty and unmindful of the obligation resting on him, carelessly, negligently, wrongfully and unlawfully left said train and failed to go to the coal chute, but staid at the depot, a distance of six or eight hundred yards from said coal chute, and was there when said engine was derailed, and thus contributed to said wrong and injury, to the damage of the plaintiff $25,000.
"X. That plaintiff was an experienced engineer, and was making at the time he was injured from $125 to $130 per month, but owing to the careless, negligent, wrongful and unlawful conduct of the defendant herein above set forth, the plaintiff has been seriously and permanently injured, c."
The defendants denied the material allegations of the complaint, and alleged that the injury was caused by the plaintiff's negligence.
In considering the questions raised by the exceptions, we will follow the arrangement adopted by the appellant's attorney *Page 391 
in his argument. We will first dispose of those numbered (1) and (2), which are as follows:
"(1) Under the allegations of the complaint, should the plaintiff have been allowed to recover upon proof of the negligence of any other servant of the company than Moore, the conductor?
"(2) If not, is there any evidence tending to show negligence on the part of Moore, the conductor?"
By reference to paragraphs VIII. and X. of the complaint, it will be seen that plaintiff not only alleges negligence on the part of Les Moore, the conductor, but likewise on the part of the Southern Railway Co. This disposes of both the said questions.
The third question argued by the appellants' attorney is as follows:
"(3) If the plaintiff could rely upon the negligence of Latimer, the brakeman, was Latimer's failure to set the switch the act of a fellow-servant or a breach of one of the master's non-assignable duties?" In the case ofColeman v. R.R., 25 S.C. 446, it appeared that Coleman was a laborer on a material train of which Griffin was the conductor; that, after their day's work, the train was run to the station at Eastover, and arriving there a little after sundown, the conductor, Griffin, had the switch turned so as to connect with a side track at that place, and ran the train on said side track in order to spend the night. The laborers remained in the shanty of the material train; about two hours thereafter, the regular passenger train, in passing, ran on the side track and into collision with the material train, by which one man was killed and the plaintiff was injured. The negligence alleged was in allowing the switch to remain in connection with the turn-out instead of the main line. In that case, the Court uses this language: "In the view that Griffin, the conductor, may have left the switch open after using it, the argument was made that, although clear negligence on his part, it was the negligence of a fellow-servant, for which the company is not responsible *Page 392 
to the plaintiff; that in reference to the special duty of the conductor to restore the switch to its place in connection with the main line, he was not a `middleman' representing the company, but a mere `switchman,' doing the duty of `a mere operative.' We do not see clearly the distinction suggested. Taking the rule to be as stated by Mr. Wood in his work on Master and Servant, section 438, it seems to us that the adjustment of the switches was an important duty resting on the company, no matter to whom the performance of that duty was delegated. Mr. Wood says: `To formulate a rule from these cases it would be as follows: Whenever the master delegates to another the performance of a duty to his servants, which the master has impliedly contracted to perform in person, or which rests upon him as an absolute duty, he is liable for the manner in which that duty is performed by the middleman whom he has selected as his agent, and to the extent of the discharge of those duties by the middleman, he stands in the place of the master; but as to all other matters he is a mere co-servant?' In the late case of Calvo v.Railway Company (23 S.C. 528), this Court held that a locomotive engineer and a section master of track workers are not fellow-servants, in the sense that the railroad company employing them would not be liable to one for damages resulting to him from the negligence of the other." The Court then quotes with approval the following language from the case of Calvo v. R.R. Co., to wit: "Now, it is well settled that it is the duty of the master, not only to provide his servants, in the first instance, with suitable and safe machinery and other appliances to do the work for which they are employed, but also to keep the same in proper repair; and any negligence in the performance of such duty, whether done by the master in person or by subordinate agents selected by him for the purpose, would render the master liable for any injury sustained by one of his servants by reason of such negligence. The question is as to the nature of the duty, not as to the rank or grade of the person employed to perform it. Is it a duty which the master owes *Page 393 
to his servants? Under the well settled rule above mentioned, we think that nothing can be clearer than that it is the duty of a railroad company to provide a suitable and safe track over which its locomotive engineers and other servants of that class are required to run its trains, and that negligence on the part of those to whom it commits such duty is the negligence of the company." Proceeding in the Coleman case just mentioned, the Court says: "If it is the duty of the company to provide a suitable and safe track, of which there is no doubt whatever, it is most assuredly no less its duty to keep in order and rightly placed the switches, which are certainly important parts of the track, and probably needing more strict attention than any other. We do not think that the conductor, Griffin, in respect to the special duty of readjusting the switch, was a fellow-servant of the plaintiff, in the sense of the rule relied on. See Crouch v. C., C.  A.R.R. Co., 22 S.C. 557;" also, Reed v. R.R., 37 S.C. 42,16 S.E., 289; Gunter v. Graniteville Mfg. Co., 18 S.C. 262;Lazure v. Graniteville Mfg. Co., 18 S.C. 282.
Upon the request of the appellants' attorney permission was granted to review the case of Coleman v. R.R., 25 S.C. 446. The authorities upon the question of fellow-servants are numerous and conflicting. The difficulty arises in the application of general and well settled principles to the particular case under consideration. In transporting passengers and freight, a railroad company is necessarily compelled to utilize and employ many agencies. The great object in view is the operation of its trains of cars. The law imposes certain duties upon the master which public policy demands shall not be delegated by him to others, and even when he attempts to assign them to others, he is still liable for the negligence of those discharging these non-assignable duties.
One of the duties which the law imposed upon the master in this case was to provide a safe and suitable track at the time the plaintiff as engineer operated the train of cars upon it. It is not a sufficient excuse for the master to say that although the track was unsafe, nevertheless it had furnished *Page 394 
one of its employees with suitable and proper machinery for making it safe at the time of the accident. If this could be successfully contended, it would enable the master to avoid responsibility for failing to provide a safe place for its employees to perform their work.
This case is very different from that of Jenkins v. R.R. Co.,39 S.C. 507, 18 S.E., 182. The principles decided in that case are correctly set forth in the syllabus as follows: "The conductor of a preceding freight train are fellow-servants to the extent that the fireman on train No. 2 cannot recover from the master for damages received by him in jumping from his engine to avoid a collision with cars on the track detached from train No. 1, of whose presence proper signals by torpedoes or otherwise had not been given. Whether persons in the same employment are fellow-servants, does not depend upon the respective rank, grade or authority of the servants. It is the duty of the railroad company as master to furnish a safe track and competent servants; but this duty is not violated where the track, safe in itself, is rendered dangerous for the time by the omission of one of its servants to give the necessary notice of the obstruction thereon to a fellow-servant on an approaching train."
In that case the servant whose negligence caused the injury was not attempting to exercise one of the primary duties of the master, and the obstruction of the track was merely incidental to the operation of the trains of cars running upon it; while in the case under consideration, the track in itself was unsafe for the operation of trains of cars at the time of the injury. The Supreme Court surely could not have intended to infringe upon the doctrine announced in Coleman
v. R.R., supra, when it decided the case of Jenkins v. R.R., as both opinions were written by the same member of the Court, and in the Jenkins case no reference is made to the Coleman case. We think the doctrine announced in the case of Coleman v. R.R. should be affirmed.
The fourth question argued by the appellant's attorney is: *Page 395 
"Did the Circuit Judge err in imposing the absolute duty upon the railway company to provide the plaintiff with safe appliances and a safe place in which to work." His Honor, the presiding Judge, charged the jury that it was the duty of the defendant, Southern Railway Company, to keep its roadbed and appliances in proper and safe condition. The assignment of error is that the presiding Judge should have charged that it was the duty of the defendant company only to exercise ordinary care in keeping the roadbed and appliances in proper and safe condition, and to keep its switches locked and in proper condition. The charge of the Circuit Judge in this respect was in conformity with the doctrine announced by the text-writers and with the decisions hereinbefore mentioned. The facts set forth in the assignment of error constitute matter of defense, but are not elements in the cause of action. Branch v. R.R.Co., 35 S.C. 405.
The fifth and last question is: "Did the Circuit Judge err in refusing to charge the defendant's fourth request?" That request was as follows: "If the plaintiff's injuries were caused by his own disobedience of the rules of the company, or if such disobedience contributed thereto as a proximate cause, the defendants are not liable." The assignment of error is that the request embodied a correct proposition of law applicable to the case. The request was properly refused because it was not responsive to any issue made by the pleadings.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.
MR. CHIEF JUSTICE POPE concurs.
MR. JUSTICE WOODS dissents and concurs with MR. JUSTICE JONES.
This opinion was filed June 24, but on petition for rehearing, remittitur was held up by order on July 14th. Petition was dismissed by formal order, July 13, 1904. *Page 400